Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 1 of 52

EXHIBIT “A”
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 2 of 52
Search

Case 20-01097-mkn

Doc 31-1 Entered 03/03/21 16:49:26 Page 3 of Bage 1 of 2

Home (/AcclaimWeb/) > Search (/AcclaimWeb/Search) > Search By Parcel (/AcclaimWeb/Search/SearchByParcel)

Parcel #
Parcel # 123-30-610-026 _
Parcel # Exact
Date Specific Date Range
Range
From Date + 04/03/1905
To Date 08/17/2020

Select DocTypes...
Document
Type

Document Type Groups

!

 

GB

Help

Parcel Number

Parcel #: Enter the specific fegal parcel, such as 176-15-301-024

Parcel #: Use this to either begin your Search with "Starts With”, "Contains", oris an "Exact" match of your entry.
Date Range

You can choose a specific recording date range or choose from pre-selected date ranges to narrow your search.
Document Type

Limit your search by specific types of documents, or by groups of similar document types.

Search by Address

To search by address, please click here: Assessor Search
(https://maps.clarkcountynv.gov/assessor/AssessorParcel Detail/site.aspx)

 

 

I'm not a robot

 

reCAPTCHA
Privacy - Terms |

 

 

b By 20 v

 

ze
io
4
Oo

 

Ic)
[sy
[4

Add To

 

Ic
9
rh

>
fe
a.
—
io

 

iO
ny
=s

=
he
ey

 

IC
ny
+

 

>
2.
io
+
Oo

 

iy
=

Parcel # (/Acclaim...

 

123-30-610-026

123-30-610-026

123-30-610-026

423-30-610-026

123-30-610-026

123-30-610-026

123-30-610-026

 

 

 

 

https://recorderecomm.clarkcountynv.gov/Acclaim Web/Search/SearchByParcel

items per page 1-lMofl4items G
Y First Party... Yo FirstCros... Yo #... Yilnstu.. YD. YOM... YY. Recor... ‘¥- Legal Description (/Ac
SANAM TRUS... 07/22/2020
SABLES LLC £3 20200722...
LIMITED DEED 41:55:56 AM ©
NOTICE
NIETO, OF 02/13/2020
SABLES LLC 2 20200213...
ALFONSO TRUSTEE 11:40:30 AM
» SALE
"CERT...
NIETO, : FORECLO. 01/30/2020
SABLES LLC 2 © 20200130...
ALFONSO MEDIATIO 1:55:40 PM
NEVADA
US BANK MTC 42/02/2019
20191202... SUBS... . TRUS...
NATIONAL EE FINANCIAL INC 4:8:16 PM
_ BREA...
&
NIETO, 10/18/2019
SABLES LLC 76 20191018... : ELECTION
ALFONSO 1:46:13 PM
TO
SELL
DEUTSCHE
BANK
06/26/2019
NATIONAL SABLES LLC 4 20190626... SUBS... - TRUS...
12:12:23 PM
TRUST
COMPANY
DEUTSCHE
BANK
NIETO, 06/05/2019
NATIONAL 1 20190605... ASSIG...
ALFONSO 2:12:26 PM
TRUST
COMPANY

8/17/2020
Search Case 20-01097-mkn

 

 

 

 

 

 

 

Add To
123-30-610-026
Cart
Add To
123-30-610-026
Cart
Add To
123-30-610-026
Cart
Add To
: 123-30-610-026
Cart
Add To
423-30-610-026
Cart
Add To
123-30-610-026
Cart
Add To
123-30-610-026
Cart
1 & BM 20

 

 

as

MORTGAGE
ELECTRONIC
REGISTRATION
SYSTEMS INC

WMC
- MORTGAGE
CORP

NIETO,
ALFONSO

NIETO,
ALFONSO

US HOME
CORPORATION

US HOME
CORPORATION

GMAC MODEL
» HOME
FINANCE INC

v_ items per page

US BANK
NATIONAL
ASSOCIATION
EE

US BANK
NATIONAL
ASSOCIATION
EE

WMC
MORTGAGE 14
CORP

WMC
MORTGAGE 22
CORP

NIETO,
ALFONSO

US HOME
CORPORATION

US HOME
CORPORATION : 4
INC

aim Copyright 1999 - 2020. Harris Recording Solutions. Ali Rights Reserved.

 

20151208...

20150423...

20060628...

20060628...

20060628...

20060628...

20050621...

ASSIG...

REQU...
NOTICE

DEED
OF
TRUST

DEED
OF
TRUST

DEED

NOTICE

DEED

 

COMP...

https://recorderecomm.clarkcountynv.gov/Acclaim Web/Search/SearchByParcel

12/08/2015
1:18:28 PM

04/23/2015
9:15:53 AM

06/28/2008
3:30:55 PM

06/28/2006
3:30:55 PM

06/28/2006
3:30:55 PM

06/28/2006
3:30:55 PM

06/21/2005
9:5:54 AM

Doc 31-1 Entered 03/03/21 16:49:26 Page 4 of 52page 2 of 2

APN 123-30-610-026

» APN 123-30-610-026

APN 123-30-610-026

APN 123-30-610-026
TROPICAL WALNUT-
26 ADD WATERMEL(

— 6033

APN 123-30-610-026

1-140fi4items (/Accl

Privacy - Terms

8/17/2020
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 5 of 52

EXHIBIT “B”
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 6 of 52
' Case 20-01097-mkn “Doc 31-1 Entered 03/03/21 16:49:26 Page 7 of 52

inat # 29457018-0002096
2. 9290.00
8249 0140713 PM
Receipt # ” 74030

WFG National-Default Services Requesta::

APN: 123-30-610-026 WFG NATIONAL TITLE INSURANC
WHEN RECORDED MAIL TO: Recorded By: MIDO Pgs: 6
Sables, LLC DEBBIE CONWAY

cio ZBS Law, LLP CLARK COUNTY RECORDER
9435 West Russell Road, Suite 120 Sre: ERECORD

Las Vegas, Nevada 89148 re.

Ofe: ERECORD
(4-WO654
TS No. : 19-57010

NOTICE OF BREACH AND DEFAULT AND OF ELECTION TO
SELL THE REAL PROPERTY UNDER DEED OF TRUST

 

IF YOUR PROPERTY IS IN FORECLOSURE BECAUSE YOU ARE BEHIND IN YOUR
PAYMENTS, IT MAY BE SOLD WITHOUT ANY COURT ACTION, and you may have the legal
right to bring your account in good standing by paying all of your past due payments plus permitted costs
and expenses within the time permitted by law for reinstatement of your account, which is normally five
(5) business day prior to the date set for the sale of your property pursuant to NRS 107.080. No sale date
may be set until three months from the date this Notice of Default may be recorded (which date of
recordation appears on this notice). This amount is $8,732.68 as of 10/17/2049 and will increase until
your account becomes current.

NOTICE !S HEREBY GIVEN THAT: SABLES, LLC, a Nevada limited liability company is either the
original trustee, or the duly appointed substituted Trustee, or acting as agent for the Trustee or the
Beneficiary under a under a Deed of Trust dated 6/22/2006, executed by ALFONSO NIETO, A SINGLE
MAN, as trustor to secure obligations in favor of MORTGAGE ELECTRONIC REGISTRATION
SYSTEMS, INC. AS NOMINEE FOR WINIC MORTGAGE CORP., ITS SUCCESSORS AND ASSIGNS,
as Beneficiary, recorded 6/28/2006, as Instrument No. 20060628-0004342, of Official Records in the
office of the County recorder of Clark, County, Nevada securing, among other obligations including

One note(s) for the Original sum of $61,800.00, that the beneficial Interest under such Deed of Trust and
the obligations secured hereby are presently held by Beneficiary; that a breach of and default in the |
obligations for which such Deed of Trust is security has occurred or that payment has not been made of:

Tha monthly Installment of principal and interest which became due on 11/1/2018, late charges,
and ail subsequent monthly installments of principal and interest.

You are responsible to pay all payments and charges due under the terms and conditions of the
loan documents which come due subsequent to the date of this notice, including, but not limited
to, foreclosure trustee fees and costs, advances and late charges.

Furthermore, as a condition to bring your account in good standing, you must provide the
undersigned with written proof that you are not In default on any senior encumbrance and
provide proof of Insurance.

Nothing in this notice of default should be construed as a waiver of any fees owing to the
beneficiary under the deed of trust, pursuant to the terms and provisions of the loan documents.

 

 

 
- Case-20-01097-mkn ---Doc 31-1 - Entered 03/03/21 16:49:26: Page 8 of 52:

T.S. No.: 19-57010

That by reason thereof the present Beneficiary under such deed of Trust has executed and delivered to
said duly appointed Trustee a written Declaration of Default and Demand for Sale and has deposited with
said duly appointed Trustee such Deed of Trust and all dacuments evidencing obligations secured
thereby and has declared and does hereby deciare all sums secured thereby immediately due and
payable and has elected and does hereby elect to cause the trust property to be sold to satisfy the
obligations secured thereby.

NOTICE

You may have the right to cure the default hereon and reinstate the one obligation secured by such Deed
of Trust above described. Section NRS 107.080 permits certain defaults to be cured upon the Payment
of the amounts required by that statutory section without requiring payment of that portion of principal and
interest which would not be due had no default occurred. As to owner occupied property, where
reinstatement is possible, the time to reinstate may be extended to 5 days prior to the date of sale
pursuant to NRS 107.080. The Trustor may have the right to bring a court action to assert the
nonexistence of a default or any other defense of Trustor to acceleration and Sale.

t

To determine if reinstatement is possible and the amount, if any, to cure the default, contact:

Deutsche Bank National Trust Company, as certificate trustee on behalf of Bosco Credit [| Trust Series
2010-1

c/o Franklin Credit Management Corporation

c/o SABLES, LLC, a Nevada limited liability company

9435 West Russell Road, Suite 120

Las Vegas, NV 89148

Beneficiary. Phone: (800)255-5897

Trustee Phone: (702) 664-1774

To reach a person with authority to negotiate a loan modification on behalf of the lender:

Loss Mitigation .
1-800-255-5897

Property Address: 6033 WATERMELON STREET, NORTH LAS VEGAS, Nevada 89081

lf you have any questions, you should contact a lawyer or the governmental agency that may have
insured your foan. Notwithstanding the fact that your property is in foreclosure, you may offer your
property for sale, provided the sale is concluded prior to the conclusion of the foreclosure.

REMEMBER, YOU MAY LOSE LEGAL RIGHTS IF YOU DO NOT TAKE PROMPT ACTION,

Attached hereto and Incorporated herein by reference is the Affidavit of Authority in Support of Notice
of Defauit and Election to Sell pursuant to NRS 107.080.

You may wish to consult a credit counseling agency to assist you. The Department of Housing and
Urban Development (HUD) can provide you with names and addresses of local HUD approved
counseling agency by calling their approved Local Housing Counseling Agency toll free number:
(800) 569-4287 ar you can go to HUD's website: http://portal-hud.gov.

RENTS
PRARA TES

 

Wie

RA

 

—
2
be
Ise
ie
a
g

 
“Case 20-01097-mkn ' Doc 31-1 ‘Entered 03/03/21 16:49:26" Page 9 of 52

T.S, No.: 19-57010

This office is enforcing a security Interest of your creditor, To the extent that your obligation has been
discharged by a bankruptcy court or is subject to an automatic stay of bankruptey, this notice Is for
informal fone purposes only and does not constitute a demand for payment or any attempt to collect
such obligation.

Dated: 10/17/2019 SABLES, LLC, a Nevada limited liability company, as Trustee
Sables, LLC
c/o ZBS Law, LLP
9435 West Russell Road, Suite 120

Las Vegas, NV 89148

Phone: (702) OIE

Rick Mroczek, Trustee Sale Officer

 

 

 

A notary public or other officer completing this certificate
verifies only the identity of the individual who signed the

document to which this certificate is attached, and not the

truthfulness, accuracy, or validity of that document.

 

 

State of CALIFORNIA
County of ORANGE

On 10/17/2019, before me, Laura M. Soza, Notary Public, personally appeared Rick Mroczek who proved
to me on the basis of satisfactory evidence to be the person(s) whose name(s) Is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized
capacity(ies), and that by his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.

| certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct.

WITNESS my hand and official seal.

Signature of Notary S

 
 
 
   

    
 

 

LAURA M, SOZA

Notary Public ~ California Z

Orange County =
Commission # 2192491

My Comm. Expires Apr 20, 2021

      

 

 

 

 

 
Case 20-01097-mkn -:Doc 31-1 -. Entered 03/03/21-16:49:26 .- Page 10 of -52

Affidavit of Authority

(Nevada Revised Statute §107.0805 as amended effective June 1, 2013)
Re: TS#  19-57010
Borrower Name: ALFONSO NIETO
Property Address: 6033 WATERMELON STREET
NORTH LAS VEGAS, Nevada 8908]

1, Ky On Ke y le , am the Fore closure Avalys) of Franklin Credit Management Carporation,
the current servicer for the beneficiary of the deed of trust described in the notice of default and electian to sell to
which this affidavit is attached (“Deed of Trust’). The following facts are based upon my personal review of
documents that are of public record in the State of Nevada and personal knowledge acquired by my personal review
of the business records of the beneficiary, which are within my custody and control. The business records of the
beneficiary contain entries made in the ordinary course of business at or about the time the events reflected therein
occurred,

l(a), The full name and business address of the current trustee of record for the Deed of Trust is Sables
LLC, a Nevada Limited Liability Company, 9435 West Russell Road, Suite 120 Las Vegas, NV 89148

1(b). The full name and business address of the current holder of the Note secured by the Deed of Trust is
Deutsche Bank National Trust Company, as certificate trustee on behalf of Bosco Credit II Trust
Series 2010-1, c/o Franklin Credit Management Corporation - 101 Hudson Street 25th Floor Jersey
City, NJ 07302

l(c). The full name and business address of the current beneficiary for the obligation or debt secured by
the Deed of Trust is Deutsche Bank National Trust Company, as certificate trustee on behalf of Bosco
Credit I] Trust Series 2010-1, c/o Franklin Credit Management Corporation - 101 Hudson Street
25th Floor Jersey City, NJ 07302

1(d). The full name and business address of the current servicer for the obligation secured by the Deed of
Trust is Franklin Credit Management Corporation, 101 Hudson Street, 25th Floor, Jersey City,NJ
07302

2. From my review of the documents of public record and the business records of the current
beneficiary and a title guaranty or title insurance issued by a title insurer or title agent authorized to do
business in this State pursuant to Chapter 692A of the NRS, the name of each assignee and each recorded
assignment of the Deed of Trust.

Recorded On Date: 6/5/2019

Instrument Number: 20190605-0002589

Assign From: Mortgage Electronic Registration Systems, Inc,

Assign To: Deutsche Bank National Trust Company, as certificate trustee on behalf

of Bosco Credit {1 Trust Series 2010-1

3, The current beneficiary under the Deed of Trust, the successor in interest of the beneficiary or the
trustee is in actual or constructive possession of the note secured by the Deed of Trust.

4. From my review of the dacuments of public record and the business records of the current
beneficiary, the current trustee has authority to exercise the power of sale with respect to the property
encumbered by the Deed of Trust, pursuant to instruction from the current beneficiary of record and current
holder of the note secured by the Deed of Trust.

3 From my review of the documents of public record and the business records of the current
beneficiary, the beneficiary, servicer of the obligation, or an attorney of the beneficiary or servicer has sent

I
Atfidavit of Authority to Exercise the Power of Sate
Revised 6/1/2013

 
- Case 20-01097-mkn- --Doc'31+1° Entered 03/03/21 16:49:26 Page 11-of 52°"

to ALFONSO NIETO, a written statement of: (J the amount of payment required to make good the
deficiency in performance of payment, avoid the exercise of the power of sale and reinstate the terms and
conditions of the underlying obligation or debt existing before the deficiency in performance or payment,
as of the date of the statement; (II) the amount in default; (IU) the principal amount of the obligation or
debt secured by the deed of trust; (IV) the amount of accrued interest and late charges; (V) a good faith
estimate of all fees imposed in connection with the power of sale; and (VI) contact information for
obtaining the most current amounts due and the Jocal or toll-free telephone number that ALFONSO NIETO
may call to receive the most current amounts due and a recitation of the information in this affidavit.

6," The borrower or obligor of the loan secured by the Deed of Trust may call Franklin Credit
Management Corporation at (800)255-5897 to receive the most current amounts due and a recitation of the
information contained in this Affidavit.

1 declare under penalty of perjury of the Faws of the State of Nevada that the foregoing is true and correct and that
this Affidavit was executedon “S uty. Lo 2019
Deutsche Bank National Trust Company, as certificate
trustee on behalf of Bosco Credit I} Trust Series 2010-1
By: Franklin Credit Management Corporation, its

servicer
Ryan Sole

© (Print Name)

(Si gnature)

ere clo swe Avotys b

(Title)

 

 

A notary public or other officer completing this certificate
verifies only the identity of the individual who signed the
document to which this certificate ts attached, and not the
truthfulness, accuracy, or validity of that document.

 

 

State of Mew Der SR

County of Hodson
On fy lo / [4 before me, Gregory Madero , Notary Public,

personally appeared, Ry Our Bo Yi. » who proved to me on the basis of satisfactory evidence to
be the person(y) whose name(f) is/aye subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/hér/théfr authorized capacity(iag), and that by his/hér/thetr signature(¥) on the instrument
the person(¥), or the entity upon behalf of which the person(@# acted, executed the instrument.

 

Lcertify under PENALTY OF PERJURY that the foregoing paragraph is true and correct.

WITNESS my hand and official seal. {Notary Seal]

 

 

Signature

   

 
 
 

GREGORY ANDERSON.

) NovaRY FuBLiC OF NEVISERSEY
D # 50087614

gy WY COMMISSON ENPReS M023

Affidavit of Authority 10 Exercise the Power of Sale
Revised 6/1/2013

 

 

 

 

 
ot Case-20-01097-mkn.....Doc-31-1.... Entered.03/03/21.16:49:26:....Page:12 Of 52.05 22k

Declaration of Mortgage Servicer
Pursuant to NR 107,510

T.S, Number: 19-57010

Borrower(s): ~ ALFONSO NIETO

Mortgage Servicer: Franklin Credit Management Corporation
Property Address: 6033 WATERMELON STREET

NORTH LAS VEGAS, Nevada 89081

The undersigned, as an authorized agent or employee of the mortgage servicer named below,
declares that:

1, CJ The mortgage servicer has contacted the borrower pursuant to NRS 107.510 (2),
to “assess the borrower’s financial situation and to explore options fer the borrower to
avold a foreclosure sale”, Thirty (30) days, or more, have passed since the initial
contact was made,

2. Othe mortgage servicer has exercised due diligence to contact the borrower
pursuant to NRS 107.510 (5), to “assess the borrower's financial situatlon and
. explore options for the borrower to avoid foreclosure”, Thirty (30) days, or more,
have passed since these due diligence efforts were satisfied.

3 No contact was required by the mortgage servicer because the Individual(s) did not
meet the definition of “borrower” pursuant to NRS 107.410.

4. &] During the preceding annual reporting period, the Lender has foreclosed on 100 or
fewer real properties located In this state and therefore, pursuant to NRS 107.460, the
provisions of NRS 107.400 to 107,560, inclusive, do not apply.

5. CJ the loan is not a "residential mortgage loan” as defined in NRS 107,450.

T certify that this declaration is accurate, complete and supported by competent and reliable
evidence which the mortgage servicer has reviewed to substantlate the borrower's default and
the right to foreclose, including the borrower's loan status and Joan Information.

Dated: 06/16/2019 fgor Eonage

By: Ryad Boyle “
Foracloasure Analyst

Page 7

RE

 
 

Case 20-01:097-mkr

 

Doe-34-4i. .Entered:03/03/2 1.46249:260-Rage:43-of-52~

We

 

Loan No.: 0002208311

 

TS No.: 19-57010

 

 

NOTICE

YOU ARE IN DANGER OF LOSING YOUR HOME!

Your home loan is being foreclosed. In not less than 60 days, your home may be sold and you may be

forced to move.

FOR HELP, CALL:

State of Nevada Foreclosure Mediation Program ‘Nevada Financial Institutions Division

, Home Means Nevada, Inc

2785 E. Desert Inn Rd., Suite 180

3300 West Sahara Avenue Suite 480 Las Vegas, NV 89121

Las Vegas, NV 89102
Phone: (702) 486-8180
Fax: (702) 486-8181

Consumer Credit Counseling
2650 South Jones Boulevard

Las Vegas, Nevada 89146

Ph: (702) 486-4120

Nevada Legal Services, Inc.
530 S. Sixth Street
Las Vegas, NV.89101

Northern Nevada: (775) 887-1442 Ph: (702) 386-0404
Southern Nevada: (702) 364-0344

Nevada Attorney General
Aaron Ford

, 100 North Carson Street
Carson City, NV 89701
Ph: (775) 684-1100

(

Nevada Fair Housing Center:
3380 W. Sahara, Suite 150
Las Vegas, NV 89102
Ph: (702) 731-6095

State of Nevada Division of Mortgage Lending Your Loan Servicer/Lender:

7220 Bermuda Rd., Suite A
Las Vegas, NV 89119
Ph: (702) 486-0780

Franklin Credit Management Corporation
101 Hudson Street
25th Floor
Jersey City,NJ 07302
Ph: (800)255-5897

  

 

 

 

 

 

 
 

ered.0B/03/21.16:49:26.; Page. 1d0fS2eat ,«.

rn
On

?
| ® @

oy —

 

BALLOON NOTE NIETO

Serv #1: 11587680 Loan fi:
MIN: 200136300115676606

THIS LOAN IS PAYABLE IN FULL AT MATURITY. SINCE YOU HAVE SELECTED A PAYMENT .-
SCHEDULE WHICH WILL NOT PAY THE LOAN IN FULL BY THE MATURITY DATE, YOU WILL
NEED TO PAY A LUMP SUM, OR BALLOON PAYMENT, WHICH WILL PAY OFF THE ENTIRE
AMOUNT OF THE PRINCIPAL BALANCE OF THE LOAN AND ANY UNPAID INTEREST THEN DUE.
THE LENDER IS UNDER NO OBLIGATION TO REFINANCE THE LOAN AT THAT TIME, YOU WILL
THEREFORE BE REQUIRED TO MAKE PAYMENT OUT: OF OTHER ASSETS THAT YOU MAY OWN,
OR YOU WILL HAVE TO FIND A LENDER, WHICH MAY BE THE LENDER YOU HAVE THIS LOAN
WITH, WILLING TO LEND YOU THE MONEY. IF YOU REFINANCE THIS LOAN AT MATURITY,
YOU MAY HAVE TO PAY SOME OR ALL OF THE CLOSING COSTS NORMALLY ASSOCIATED
WITH ANEW LOAN EVEN IF YOU OBTAIN REFINANCING FROM THE SAME LENDER.

June 22, 2006 LAS VEGAS This is to certify that this is a lrueNevada
Pate City and correc! copy of the origina
: TEL COMPANY
6033 WATERMELON STREET NORTH LAS vecas, nv s90g1 NORTH AMERICA) reel yi
Property Address

I BORROWER'S PROMISE TO PAY
Inreturn for a loan that | have received, J promise to pay U.S.$ 61,800.00 (this amount will be
called “principal”), plus interest, to the order of the lender. The Lender is WMC MORTGAGE CORP.

 

By

mca

 
 

| understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who
is entitled 10 receive payments under this Note will be called the “Note Holder.”
2. INTEREST

1 will pay interest at a yearly rate of 11.000 %,

Interest will be charged on that part of principal which has not been paid. Interest will be charged
beginning on the date of this Note and continuing until the full amount of principal has been paid.

3, PAYMENTS

J will pay principal and interest by making payments each month of U.S, $ 588.54

| will make my payments on the 1st day of each month beginning on August 1, 2006
1 will make these payments every month until [ have paid all of the principal and interest and any other charges,
described below, that | may owe under this Note. If,on July 1, 2021 , | still owe amounts under
this Note, I will pay all those amounts, in full, on that date.

1 will make my monthly payments at 4828 Loop Central Drive, Houston, TX.
770B1-2226 or at a different place if
required by the Note Holder.

4, BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charge for Overdue Payments

If the Note Holder has not received the full amount of any of my monthly payments by the end of 15
calendar days after the date it is due, | will pay a late charge to the Note Holder. The amo the charge will be
5.000 % of my overdue payment, but not less that U.S, $ N/A and not more than U.S. $ N/A
I will pay this late charge only once on any late payment.

(B) Notice From Note Holder .

if 1 do not pay the full amount of each monthly payment on time, the Note Holder may send me a written
notice telling me that if 1 do not pay the overdue amount by a certain date J will be in default, That date must be at
least 10 days afler the date on which the notice is mailed to me or, if it is not mailed, 10 days after the date on which
it is delivered to me.

({C) Default \

If 1 do not pay the overdue amount by the date stated in the notice described in (B) above, | will be in

. default. If 1am in default, the Note Holder may require me to pay immediately the full amount of principal which
has not been paid and all the interest that [owe on that amount.

Even if, at a time when } am in default, the Note Holder does not require me to pay immediately in full as
described above, the Note Holder will still have the right to do so if 1 am in default at a later time.

4

 

NEYADA ~— BALLOON SECOND MORTGAGE

DOCUBNS I

: Page | of 3 Form 3929
WACOANSL VTA 09/25/2005 :

BSI RUE HAR |

 
 

Doe-3i-1 i Entered:03/03/21:1640:26. Page 45-085,

 

_ @ ®

(D) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will
have the right to be paid back for all of its cosis and expenses to the extent not prohibited by applicable law. Those
expenses include, for example, reasonable atlomey’s fees.

 

5. THIS NOTE SECURED BY A DEED OF TRUST
In addition to the protections given to the Note Holder under this Note, a Deed of Trust, dated
June 22, 2006 , protects the Note Holder from possible losses which might result if | do not

keep the promises which I make in this Note, That Deed of Trust describes how and under what conditions | may be
required to make immediate payment in full of all amounts that | owe under this Note.
6. BORROWER'S PAYMENTS BEFORE THEY ARE DUE

t have the right to make payments of principal at any time before they are due. A payment of principal
only is known as a“prepayment.” When I make a prepayment, | will tell the Note Holder in a letter that ] am doing
so. A prepayment of all of the unpaid principal is known as a ‘full prepayment.” A prepayment on only part of the
unpaid principal is known as a “partial prepayment.”

J may make a full prepayment or a partial prepayment without paying any penalty, The Note Holder will
use all of my prepayments to reduce the amount of principal that ! owe under this Note. If | make a partial
prepayment, there will be no delays in the due dates or-changes in the amounts of my monthly payments unless the
Note Holder agrees in writing to those delays or changes. I may make a full prepayment at any time. If 1 choose to
make a partial prepayment, the Note Holder may require me to make the prepayment on the same day that one of my
monthly payments is due. The Note Holder may also require that the amount of my partial prepayment be equal to
the amount of principal that would have been part of my next one or more monthly payments.

1, BORROWER'S WAIVERS . p

I waive my rights to require the Note Holder to do certain things. Those things are: (A) to demand is
payment of amounts due (known as “presentment”); (B) to give notice that amounts due have nol been paid (known 5
as “notice of dishonor”); (C) to obtain an official certification of nonpayment (known as a “protest”). Anyone else
who aprees to keep the promises made in this Note, or who agrees to make payments to the Note Holder if I fail to
keep my promises under this Note, or who signs this Nole to transfer it to someone else also waives these rights.
These persons are known as “guarantors, sureties and endorsers.”

8, GIVING OF NOTICES

Any notice that must be given to me under this Note will be given by delivering it or by mailing it by

certified mail addressed to me at the Property Address above, A notice will be delivered or mailed to me at a
‘different address if} give the Note Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by mailing it by certified
mail to the Note Holder at the address stated in Section 3 above, A notice will be mailed to the Note Holder at a
different address if 1 am given a notice of that different address.

 

Page2 of 3. Form 3929

Ba RARER EAA RCT

DOCUBNS2
WHCDBDN5S2.VTR 08/25/2005

 
 

 

+o

9, RESPONSIBILITY OF PERSONS UNDER THIS NOTE
If more than one person signs this Note, each of us is fully and personally obligated to pay the full amount
owed and to keep all of the promises made in this Note. Any guarantor, surety, or endorser of this Note (as
described in Section 7 above) is also obligated to do these things. The Note Holder may enforce its rights under this
* Note against each of us individually or against all of us together. This means that any one of us may be required to
pay all of the amounts owed under this Note. Any person who takes over my rights or obligations under this Note a
will have all of my rights and must keep all of my promises made in this Note. Any person who takes over the :
rights or obligations of a guarantor, surety, or endorser of this Note (as described in Section 7 above) is also
obligated to keep all of the promises made in this Notice. :

WITNESS THE HAND(S) AND SEAL(S) OF THE oe lot

Whbysnsss C Wen S lex [OK
- Borrower - ALFONSO NIETO - Date - ~

 

 

[Sign Original Only].

DOCUBNS} : Page 3 of 3 : Form 3929

LHR NT

 
 

ADDENDUM TO NOTE
PREPAYMENT PENALTY - FIRST( 24 =) MONTHS OF NOTE

Serv #: Loan fit
. This addendum js made this 22nd = dayof June, 2006 and is incorporated into and shall be deemed
to amend and supplement the Note of the same date given by the undersigned (the “Borrower”) 10 WMC MORTGAGE CORP.

(the Lender”) covering the property described in the Security Instrument and located al:
6033 WATERMELON STREET NORTH LAS VEGAS, NV 89081

[Property Address]

To the extent that the provisions of this Prepayment Note Addendum (the Addendum”) are inconsistent with the
provisions of the Security Instrument and/or the Note, the provisions of this Addendum shall prevail over and shall supercede
any such.inconsistent provisions of the Security Instrument and/or the Note.

Section 6 of the Note is amended to read in its entirety as follows:

BORROWER’S RIGHT TO PREPAY

T have the right to make payments of principal at any time before they are due, A prepayment of all of the unpaid
principal is known as a “full prepayment.” A prepayment of only part of the unpaid principal is known as a “partial
prepayment,”

Except as provided below, | may make a full or partial prepayment at any time. If | make any partial prepayment, |
must still make each later payment as it becomes due and in the same amount. | may make a full prepayment at any time.
However, if within the first Twenty-Four months after the execution of the Note, | make any prepayment(s) within
any 12-month period the total amount of which exceeds Twenty percent( 20.000 %) of the original
principal amount of this loan, | will pay a prepayment charge in an amount equal to the payment of Six
(6 ) months’ advance interest on the amount by which the total of my prepayment(s) within that 12-month period
exceeds Twenty percent( 20.000 %) of the original principal amount of the loan.

bate hey OES Lz \n Ska

- Borrower - ALFONSO\NIETO - Date -

M(NP)2
MULTISTATE - Addendum to Note

DOCUA2S
DOCDAZB, VTX 21/22/2005

BU RRS CEDSEN RY bath BAB

 

 

Ce

 

 
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 18 of 52
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 19 of 52

EXHIBIT “C”
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 20 of 52
 

 

Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 21 of 52

&  y

APN No.: 123-30-610-026
[Recording requested by:]

[When recorded mail to:]

Sables LLC

c/o ZBS Law, LLP

9435 West Russell Road, Suite 120
Las Vegas, Nevada 89148

T.S. No. 19-57010

 

NOTICE OF TRUSTEE'S SALE

YOU ARE IN DEFAULT UNDER A DEED OF TRUST DATED 6/22/2006. UNLESS YOU TAKE
ACTION TO PROTECT YOUR PROPERTY, IT MAY BE SOLD AT A PUBLIC SALE. IF YOU NEED
AN EXPLANATION OF THE NATURE OF THE PROCEEDING AGAINST YOU, YOU SHOULD
CONTACT A LAWYER.

A public auction sale to the highest bidder for cash, cashier's check drawn on a state or national bank, check drawn
by a state or federal credit union, or a check drawn by a state or federal savings and loan association, or savings
association, or savings bank specified in Section 5102 of the Financial Code and authorized to do business in this
state will be held by the duly appointed trustee as shown below, of all right, title, and interest conveyed to and now
held by the trustee in the hereinafter described property under and pursuant to a Deed of Trust described below.
The sale will be made, but without covenant or warranty, expressed or implied, regarding title, possession, or
encumbrances, to pay the remaining principal sum of the note(s) secured by the Deed of Trust, with interest and
late charges thereon, as provided in the note(s), advances, under the terms of the Deed of Trust, interest thereon,
fees, charges and expenses of the Trustee for the total amount (at the time of the initial publication of the Notice of
Sale) reasonably estimated to be set forth below. The amount may be greater on the day of sale.

TRUSTOR: ALFONSO NIETO, A SINGLE MAN
Duly Appointed Trustee: Sables LLC, a Nevada Limited Liability Company
Recorded 6/28/2006, as Instrument No. 20060628-0004342, Official Records in the office of the Recorder of
Clark County, Nevada, Described as follows:

Lot Twenty-Six (26) of Final Map of Tropical / Walnut - Unit 1 (a Common Interest Community) as shown
by Map thereof on file in Book 121 of Plats, Page 53, in the Office of the County Recorder, Clark County,
Nevada,

Date of Sale: 3/6/2020 at 10:00 AM
Place of Sale: At the front entrance to the Nevada Legal News 930 South Fourth Street Las
Vegas, Nevada 89101
Estimated Sale Amount: $64,036.25
Street Address or other common designation of real property: 6033 WATERMELON STREET
NORTH LAS VEGAS, Nevada 89081

A.P.N. No. 123-30-610-026
 

 

Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 22 of 52

NOTICE TO TENANTS OF THE PROPERTY

Foreclosure proceedings against this property have started, and a notice of sale of the property to the
highest bidder has been issued.

You may either: (1) terminate your lease or rental agreement and move out; or (2) remain and possibly
be subject to eviction proceedings under chapter 40 of the Nevada Revised Statutes. Any subtenants
may also be subject to eviction proceedings.

Behween now and the date of the sale, you may be evicted if you fail to pay rent or live up to your other
obligations to the landlord. ‘

After the date of the sale, you may be evicted if you fail to pay rent or live up to your other obligations
to the successful bidder, in accordance with chapter 118A of the Nevada Revised Statutes.

Under the Nevada Revised Stanues eviction proceedings may begin against you after you have been
given a notice to surrender.

Uf the property is sold and you pay rent by the week or another period of time that is shorter than 1
month, you should generally receive notice after not less than the number of days in that period of
time,

_ Pf the property is sold and you pay rent by the month or any other period of time that is 1 month or
longer, you should generally receive notice at least 60 days in advance.

Under Nevada Revised Statutes 40.280, notice must generally be served on you pursuant to chapter 40
_ of the Nevada Revised Statutes.

If the property is sold and a landlord, successful bidder or subsequent purchaser files an eviction
action against you in court, you will be served with a summons and complaint and have the opportunity
fo respond. Eviction actions may result in temporary evictions, permanent evictions, the awarding of
damages pursuant to Nevada Revised Statutes 40.360 or some combination of those results.

Under the Justice Court Rules of Civil Procedure: .

(1) You will be given at least 10 days to answer a summons and complaint; |

(2) Ifyou do not file an answer, an order evicting you by default may be obtained against you;

(3) A hearing regarding a temporary eviction may be called as soon as 11 days after you are served
with the summons and complaint; and | . :

(4) A hearing regarding a permanent eviction may be called as soon as 20 days after you are served
with the stmmons and complaini.
 

Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 23 of 52

The undersigned Trustee disclaims any lia! *.-orrectness of the street address or other common
designation, if any, shown above, If no stra = “+4 ~nmon designation is shown, directions to the
location of the property may be obtained by senu - the beneficiary within 10 days of the

date of first publication of this Notice of Sale.

Date: 2/12/2020
Sables LLC, a Ne. ‘ty Company
c/o ZBS Law, LLP
9435 West Russell Ro.
Las Vegas, NV 89148
Phone: (702) 948-8565
Sale Information: (714) 848-9272 www.elitepostandpub.com
For Non-Automated Sale Information, call: (702) 664-1774

‘
Mictfael Busby, Trustee Sale Officer

 

This office is enforcing a security interest of your creditor. To the extent that your obligation has been
discharged by a bankruptcy court or is subject to an automatic stay of bankruptcy, this notice is for
informational purposes only and does not constitute a demand for payment or any attempt to collect such
obligation.

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity
of that document.

 

 

 

State of CALIFORNIA
County of ORANGE

On 2/12/2020, before me, Christine O'Brien Notary Public, personally appeared Michael Busby who proved to
me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

' Lesrtify undes PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph
is true and correct. ,

CHRISTINE O'BRIEN

Notary Pubtic - California

WITNESS my hand / official seal.
~ <i Pa' ah Orange County
£0 z Commission # 2167057

7 ; mete 2 See
Christine O'Brien - j sew wily Comm. Expires Oct 8, 2020 f
Signature of Notary

  

LYNN
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 24 of 52
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 25 of 52

EXHIBIT “D”
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 26 of 52
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 27 of 52

vo>

THREE-DAY NOTICE TO QUIT FOLLOWING SALE

 

 

 

 

 

 

 

 

 

 

(NRS 40.255)

. TO:NTETO ALFONSO AND-ALL OCCUPANTS FROM: SANAM LIMITED C/O ANDREW PASTWICK
603 fie j Occupant’s Namie(s) Owner's Name
73306 WATERMELON STREET 1810 E. SAHARA AVENUE, SUITE 120

Address Address

NORTH LAS VEGAS, NEVADA 89081 LAS VEGAS, NEVADA 89104

City, State, Zip Code City, State, Zip Code

a AA (782) 866-9978
Jee 03 2020 Telephone Number
Date of Service: APASTWICK@PASTWICKLAW. COM
E-Mail Address

PLEASE TAKE NOTICE that you are unlawfully in possession of the premises referenced above, The premises you occupy
were purchased by the Owner, as evidenced by the Deed dated May 28, 2020 and attached to this notice, which was recorded
with the Clark County Recorder as Document No. ,on

 

 

You are required to vacate the premises within three (3) judicial! days following the Date of Service of this notice. Your failure
to vacate the premises may result in the Owner commencing eviction proceedings against you by serving you with a Summons
and Complaint for Unlawful Detainer, If the court determines that you are guilty of an unlawful detainer, the court may issue
an order for your removal or an order providing for your nonadmittance, directing the sheriff or constable to remove you. The
court may also award a money judgment against you.

IF THE PREMISES WERE SOLD AFTER FORECLOSURE AND YOU ARE A TENANT OR SUBTENANT

‘ OCCUPYING THE PREMISES, CONTACT THE OWNER IMMEDIATELY TO PROTECT YOUR RIGHTS.
Nevada law protects tenants following residential foreclosures and might entitle you to remain on the premises for 60 days.
You may seek relief if the Owner unlawfully removes you from the premises, or excludes you by blocking or attempting to
block your entry upon the premises, or willfully interrupts or causes or permits the interruption of an essential service required
by the rental agreement or chapter 118A of the Nevada Revised Statutes.

INFORMATION ABOUT YOUR RIGHTS AND RESPONSIBILITIES can be obtained at the Civil Law Self-Help

Center at the Regional Justice Center in downtown Las Vegas or on its website, www.CivilLawSelfHelpCenter.org.
Daan teeter memereannmemenneroennennetetr Sierras insti -ererenrerrrerreratatnrnemern oretrmerte sieeve rire re ee ene err et

DECLARATION OF SERVICE UNDER PENALTY OF PERJURY
JUL 03 2020

On (insert date of service) -_, | served this notice in the following manner (check only one):

 

[_] By delivering a copy to the Occupant(s) personally, in the presence of a witness (server, witness, and occupant must all sign Owner's
copy of notice);

 

 

(Date) (Type or print name of witness) (Signature of witness)

 

(Occupant's signature)
—OR—
[| Because the Occupant(s) was absent from Occupant’s place of residence or from Occupant’s usual place of business, by
leaving a copy with (insert name) , 4 person of suitable age and
discretion, at either place AND mailing? a copy to the Occupant(s) at Occupant’s place of residence or place of business;

 

—OR—

Because Occupant’s place of residence’or business could not be ascertained, or a person of suitable age or discretion could
not be found there, by posting a copy in a conspicuous place on the property, delivering a copy to a person there residing, if
the person could be found, AND mailing? a copy to the Occupant(s) at the place where the property is situated.

J declare under penalty of perjury under the laws of the State of Nevada that the foregoing is true and correct.

JUL -0 2 2026

‘Date, (Type or print server's name, Server's signature
P é ign

 

 

' Judicial days do not include the date of service, weekends, or certain legal holidays.
? Te this manner of service is used, Owner must obtain a “certificate of mailing" issued by the United States Post Office per NRS 40.280(3).

(Rev. 2, 01-22-2015)
© 2015 Civil Law Self-Help Center, Clark County, Nevada

 
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 28 of 52
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 29 of 52

EXHIBIT “E”
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 30 of 52
 

Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 31 of 52

Nevada Governor Steve Sisalak

 

DECLARATION OF EMERGENCY DIRECTIVE 008

WHEREAS, on March 12, 2020, |, Steve Sisolak, Governor of the State of Nevada issued a Declaration of
Emergency to facilitate the State's response to the COVID-19 pandemic; and

WHEREAS, on March 13, 2020, Donald J. Trump, President of the United States declared a nationwide
emergency pursuant to Sec. 501(6) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42
U.S.C. 5121-5207 (the "Stafford Act"); and

WHEREAS, the World Health Organization (WHO) and United States Centers for Disease Control and Prevention
(CDC) have advised that there is a correlation between density of persons gathered and the risk of transmission
of COVID-19; and

WHEREAS, as of March 29, 2020, the State of Nevada Department of Health and Human Services is reporting
738 positive cases of COVID-19, and 15 deaths resulting from COVID-19; and

WHEREAS, close proximity to other persons is currently contraindicated by public health and medical best
practices to combat COVID-19; and

WHEREAS, NRS 414.060 outlines powers and duties delegated to the Governor during the existence of a state of
emergency, including without limitation, directing and controlling the conduct of the general public and the
movement and cessation of movement of pedestrians and vehicular traffic during, before and after exercises or
an emergency or disaster, public meetings or gatherings; and

WHEREAS, NRS 414.070 outlines additional powers delegated to the Governor during the existence of a state of
emergency, including without limitation, enforcing all laws and regulations relating to emergency management
and assuming direct operational control of any or all forces, including, without limitation, volunteers and
auxiliary staff for emergency management in the State; providing for and compelling the evacuation of all or
part of the population fram any stricken or threatened area or areas within the State and to take such steps as
are necessary for the receipt and care of those persons; and performing and exercising such other functions,
powers and duties as are necessary to promote and secure the safety and protection of the civilian population;
and

WHEREAS, the Nevada Attorney General opined in Opinion Number 57-336 that "[t]here can be no question
but that the Legislature intended to give to the Governor the broadest possible powers consistent with
constitutional government in a time of dire emergency’; and

WHEREAS, | ordered a closure of nonessential businesses and Nevada's public and charter schools that, in
addition to adverse economic conditions resulting from the COVID-19 pandemic, is negatively impacting
financial stability of @ significant number of individuals, families, and businesses statewide, hindering the ability
of Nevadans and businesses to make timely mortgage or rent payments; and

WHEREAS, stability in housing is essential for all Nevadans to abide by social distancing recommendations that
aid in containing the spread of COVID-19; and

WHEREAS, removal of Nevadans from their homes by foreclosure or eviction increases vulnerability to
transmission of COVID-19, which in turn increases the general public health risk resulting from spread of
COVID-19; and

WHEREAS, efforts to treat, prevent, or reduce the spread of COVID-19 may make it medically necessary and
reasonable to require individuals to remain in isolation or quarantine at their homes or otherwise remain 1/4
Case 20-01097-mkn

indoors; and

WHEREAS, to avoid serious health, safety, welfare, and financial consequences that may result from the eviction,

foreclosure or other removal of Nevadans and businesses from their homes or establishments during this

emergency, it is reasonable and necessary to suspend eviction and foreclosure actions or proceedings related to

residential and commercial real property in Nevada; and

WHEREAS, on March 18, 2020, the President of the United States announced the Department of Housing and

Urban Development, in an effort to provide immediate relief to renters and homeowners, will temporarily

suspend all foreclosures and evictions, and at least nine other states around the nation having taken similar
actions as of March 25, 2020; and

WHEREAS, on March 25, 2020, the United States Congress passed an aid-package that is intended to provide

substantial economic assistance to businesses, individuals, and families throughout the nation, and a temporary
suspension of eviction and foreclosure actions or proceedings will give Nevadans and businesses facing financial

hardship resulting from the COVID-19 pandemic a grace period to obtain financial assistance made available

through this extensive aid-package, as well as others, while allowing them to maintain essential stability in

housing and business establishments; and

WHEREAS, Article 5, Section 1 of the Nevada Constitution provides: "The supreme executive power of this State,

shall be vested in a Chief Magistrate who shall be Governor of the State of Nevada;"

NOW, THEREFORE, by the authority vested in me as Governor by the Constitution and the laws of the State of

Nevada and the United States, and pursuant to the March 12, 2020 Emergency Declaration,

Doc 31-1 Entered 03/03/21 16:49:26 Page 32 of 52

 

BRCTIONN 7;

No lockout, notice to vacate, notice to pay or quit, eviction, foreclosure action, or other
proceeding involving residential or commercial real estate based upon a tenant or
mortgagee's default of any contractual obligations imposed by a rental agreement or
mortgage may be initiated under any provision of Nevada law effective March 29, 2020,
at 11:59 p.m., until the state of emergency under the March 12, 2020 Declaration of
Emergency terminates, expires, or this Directive is rescinded by order of the Governor.
This provision does not prohibit the eviction of persons who seriously endanger the
public or other residents, engage in criminal activity, or cause significant damage to the

property.

 

.

£

FOP

za
»

4

That an individual has tested positive for COVID-19 or has been potentially exposed to
the novel coronavirus that causes COVID-19 does not serve as a basis for establishing
that a tenant or resident seriously endangered the safety of others.

 

No provision contained in this Directive shall be construed as relieving any party of
their contractual obligations to pay rent, make mortgage payments, or comply with any
other obligations imposed on parties by a lease, rental agreement, or mortgage.
Landlords and lenders, however, shall be prohibited from charging any late fees or
penaities for any nonpayment under the terms of a lease, rental agreement, or
mortgage that occurs between the date of this Directive and the termination or
expiration of the March 12, 2020 Declaration of Emergency or the date on which this
Directive is rescinded by order of the Governor.

 

SECTION 4:

No provision contained in this Directive shall be construed o prohibit the continuation
of any eviction or foreclosure action or proceeding predating the March 12, 2020
Declaration of Emergency.

 

SECTION, 3:

Eviction of foreclosure actions currently being adjudicated by a court shall be stayed
until the state of emergency declared on March 12, 2020 terminates or expires. This
limitation shall not include current eviction or foreclosure proceedings stemming from
threats by a tenant or resident to public health or safety, criminal activity, or significant
damage to the property.

 

SECTION &:

To the extent any agencies providing rental assistance to tenants in Nevada ordinarily
require the tenant to provide a seven-day eviction notice issued under NRS 40.253(1) as
a prerequisite to obtaining rental assistance, a landlord's or property manager's written
notice of nonpayment of rent establishing the delinquency in payment shall be
considered as a substitute for the notice of eviction in determining an individual's
eligibility for rental assistance while this Directive remains in effect.

 

 

After the termination or expiration of the March 12, 2020 Declaration of Emergency

 

relating to the COVID-19 pandemic, and abatement of the financial hardships created

 

2/4
 

Governor Sisolak, Attorney General Ford,

  

HON 7:

CASE 20-0109 fal CWib-1F Me he borrcnbl EGE OHBADNEL Gta MIdids SE oncBiA Gea PS OF 2

to negotiate payment plans or other agreements within 30 days of the termination of
this Directive to allow borrowers and tenants to cure any defaults or missed payments
resulting from a financial hardship resulting from the COVID-19 pandemic.

 

 

 

This Directive shall remain in effect until the state of emergency declared on March 12,
- 2020 is terminated or unless renewed by a subsequent Directive promulgated pursuant
SECTIGN &:

to the March 12, 2020 Declaration of Emergency to facilitate the State's response to the
COVID-19 pandemic.

 

 

2020-03-29 Declaration of Emergency Directive 008 re: Evictions - it is hereby ordered that:

 

IN WITNESS WHEREOF, | have hereunto set my hand and
caused the Great Seal of the State of Nevada to be affixed at the
State Capitol in Carson City, this 29th day of March, in the year

two thousand twenty.

Governoph woe of Nevada

* Seetetary of Bate

Deputy Sectetaty of State

 

  

State Treasurer Conine Announce Housing Stability Measures Amid COVID-19 Health Crisis

Understanding Governor Sisolak's Directive for the Moratorium on Evictions
Gobernador Sisolak Directiva 008 Desalojos de Viviendas

Mortgage Assistance During COVID-19 Outbreak

Eviction Relief for Nevadans Flyer

 

 

 

 

 

 

 

Find Your Lec!

 

 

Nevada Sia

 

Sensie

 

   

 

State Assembly

 

 

Slerts

Acober Alerts

 

 

 

 

241: Service

 

 

Si L- Road Conditions

 

 

 

Select Language | _¥

3/4
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 34 of 52

ert mits wm
pirate eesels

  

ig Reserved | Privacy Pol

-@ | State ADA Website

 

Al4
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 35 of 52

EXHIBIT “F”
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 36 of 52
 

Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 37 of 52

Nevada Governor Steve Sisalak

 

DECLARATION OF EMERGENCY DIRECTIVE 025

WHEREAS, on March 12, 2020, |, Steve Sisolak, Governor of the State of Nevada, issued a Declaration of
Emergency to facilitate the State's response to the COVID-19 pandemic; and

WHEREAS, on March 13, 2020, Donald J. Trump, President of the United States, declared a nationwide
emergency pursuant to Sec, 501(6) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42
U.S.C. 5121-5207 (the "Stafford Act"); and

WHEREAS, the World Health Organization (WHO) and United States Centers for Disease Control and
Prevention (CDC) have advised that there is a correlation between density of persons gathered and the risk of
transmission of COVID-19; and

WHEREAS, close proximity to other persons is currently contraindicated by public health and medical best
practices to combat COVID- 19; and

WHEREAS, NRS 414.060 outlines powers and duties delegated to the Governor during the existence of a state
of emergency, including without limitation, directing and controlling the conduct of the general public and the
movement and cessation of movement of pedestrians and vehicular traffic during, before and after exercises
or an emergency or disaster, public meetings or gatherings; and

WHEREAS, NRS 414.070 outlines additional powers delegated to the Governor during the existence of a state
of emergency, including without limitation, enforcing all laws and regulations relating to emergency
management and assuming direct operational control of any or all forces, including, without limitation,
volunteers and auxiliary staff for emergency management in the State; providing for and compelling the
evacuation of all or part of the population from any stricken or threatened area or areas within the State and
to take such steps as are necessary for the receipt and care of those persons; and performing.and exercising
such other functions, powers and duties as are necessary to promote and secure the safety and protection of
the civilian population; and

WHEREAS, the Nevada Attorney General opined in Opinion Number 57-336 that "[t]here can be no question
but that the Legislature intended to give to the Governor the broadest possible powers consistent with
constitutional government in a time of dire emergency"; and

WHEREAS, | ordered a closure of nonessential businesses and Nevada's public and charter schools that, in
addition to adverse economic conditions resulting from the COVID-19 pandemic, is negatively impacting
financial stability of a significant number of individuals, families, and businesses statewide, hindering the
ability of Nevadans and businesses to make timely mortgage or rent payments; and

WHEREAS, stability in housing is essential for all Nevadans to abide by social distancing recommendations
that aid in containing the spread of COVID-19; and

WHEREAS, removal of Nevadans from their homes by foreclosure or eviction increases vulnerability to
transmission of COVID-19, which in turn increases the general public health risk resulting from spread of
COVID- 19; and

WHEREAS, efforts to treat, prevent, or reduce the spread of COVID-19 may make it medically necessary and
reasonable to require individuals to remain in isolation or quarantine at their homes or otherwise remain
reasonable to require individuals to remain in isolation or quarantine at their homes or otherwise remain

indoors; and
1/6
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 38 of 52

WHEREAS, to avoid serious health, safety, welfare, and financial consequences that may result from the
eviction, foreclosure or other removal of Nevadans and businesses from their homes or establishments during
this emergency, it is reasonable and necessary to suspend eviction and foreclosure actions or proceedings
related to residential and commercial real property in Nevada; and

WHEREAS, on March 18, 2020, the President of the United States announced the Department of Housing and
Urban Development, in an effort to provide immediate relief to renters and homeowners, will temporarily
suspend all foreclosures and evictions, and at least nine other states around the nation having taken similar
actions as of March 25,2020; and

WHEREAS, on March 25, 2020, the United States Congress passed an aid-package that is intended to provide
substantial economic assistance to businesses, individuals, and families throughout the nation, and a
temporary suspension of eviction and foreclosure actions or proceedings will give Nevadans and businesses
facing financial hardship resulting from the COVID-19 pandemic a grace period to obtain financial assistance
made available through this extensive aid-package, as well as others, while allowing them to maintain
essential stability in housing and business establishments; and

WHEREAS, On March 29, 2020, | entered Directive 008, to ensure the safety of Nevadans and businesses; and

WHEREAS, On May 28, 2020, to ensure the safety of Nevadans, | continued lifting the restrictions for an
orderly opening of the State through phases; and

WHEREAS, many tenants in Nevada have been directly or indirectly impacted by the economic impact of the
COVID-19 pandemic, and as a result, those tenants and lenders have been unable to stay current on rental or
mortgage payments for their homes and/ or businesses; and

WHEREAS, many landlords have been directly or indirectly impacted by the economic fallout of the COVID-19
pandemic, and as a result, those landlords have been unable to collect rental or mortgage payments on
residential and commercial properties; and ,

WHEREAS, keeping tenants in their homes and ensuring landlords receive payment for delinquent rental
amounts are equally important goals; and

WHEREAS, tools like the Lease Addendum and Promissory Note for Rental Arrearages Due to COVID-19
("Lease Addendum/Promissory Note") provide a means for residential landlords and tenants directly or
indirectly impacted by the economic impact of COVID-19 pandemic to resolve payment defaults without court
action; and

WHEREAS, entering into voluntary repayment agreements without legal action will provides a means of
satisfaction of debts without overburdening and overwhelming the Nevada judicial system; and

WHEREAS, Article 5, Section 1 of the Nevada Constitution provides: "The supreme executive power of this
State, shall be vested in a Chief Magistrate who shall be Governor of the State of Nevada;"

NOW, THEREFORE, by the authority vested in me as Governor by the Constitution and the laws of the State
of Nevada and the United States, and pursuant to the March 12, 2020 Emergency Declaration,

IT IS HEREBY ORDERED THAT:

 

All residential landlords as defined by NRS 118A.100, and tenants are strongly
encouraged to use the attached form Lease Addendum/Promissory Note for Rental
Arrearages Due to COVID-19, to cure rental payment defaults of the original lease
agreement, whether written or oral, as contemplated by Section 7 of Directive 008.
Entering into this Lease Addendum/Promissory Note is voluntary. Negotiated payment
amounts should be made in good faith, be reasonable under the totality of the
circumstances, and consider the tenant's ability to pay. For the purposes of this section,
the term "residential landlords" shall include property managers.

SECTION 1:

 

All landlords of manufactured home lots, as defined by NRS 118B.014, and tenants are
also strongly encouraged to enter into a voluntary repayment agreement for defaults in
rental payments related to COVID-19. Negotiated payment amounts should be made in
good faith, be reasonable under the totality of the circumstances, and consider the

 

tenant's ability to pay. For the purposes of this section, the term “landlords” shall
include property managers.

 

All commercial landlords, as defined by NRS 118C.060, and tenants are also strongly
encouraged to enter into a voluntary repayment agreement for defaults in rental
payments related to COVID-19. For the purposes of this section, the term “commercial

 

 

 

 

2/6
C

 

ASE 20-01 NA diohik<Fha hQGe Bropany nfamkered 03/03/21 16:49:26 Page 3
Where landlords and tenants have entered into a repayment agreement as encouraged
by Sections 1, 2, or 3 of this Directive, such landlords shall cease any eviction

SECTION 4: [proceeding for nonpayment of rent initiated prior to entering into such repayment

agreement and/or dismiss any summary eviction complaint for nonpayment of rent
filed prior to entering into such repayment agreement.

 

SECTION 8:

Section 1 of Directive 008, is hereby amended to authorize limited residential summary
eviction actions, as follows:

All summary eviction notices to vacate served prior to March 30, 2020, in which a tenant
has not filed an answering affidavit, shall be deemed stale and void. All summary
eviction notices that were served from March 30, 2020 to the effective date of this
Directive in violation of Directive 008 shall be deemed void. To ensure reasonable notice
and an opportunity to respond, all stale and/or void notices to vacate must be re-
served in accordance with NRS 40.280.

The following summary eviction actions may be initiated or re-initiated with new

service, effective July 31, 2020 at 11:59pm.

1. Summary eviction actions based on continued possession after the expiration of the
lease term, pursuant to NRS 40,250, This is not intended to be used as a subterfuge
for a nonpayment of rent basis and courts should be wary of such abuse of this
authorization.

2. Summary eviction actions for a tenant at will, pursuant to NRS 40,.251(1)(a)(3). This
is not intended to be used as a subterfuge for a nonpayment of rent basis and courts
should be wary of such abuse of this authorization.

3. Summary eviction actions based on assignment or subletting contrary to lease;
waste; unlawful business; nuisance; and violations of controlled substance laws,
pursuant to NRS 40.2514.

4, Summary eviction actions based on tenant's failure to perform a lease condition or
covenant, pursuant to NRS 40.2516. This is not intended to include failure to pay
rental arrearages that have not been resolved by the use of the encouraged Lease
Addendum/Promissory Note set forth in Section 1. However, it is intended to include
defaults in negotiated payments that have been resolved by the use of the
encouraged Lease Addendum/Promissory Note as set forth in Section 1.

 

 

ORG:

Section 3 of Directive 008, which prohibits residential landiords from charging any late
fees or penalties for any nonpayment under the terms of a lease or rental agreement,
will terminate on August 31, 2020 at 11:59pm for prospective late rental payments only.
This shall not be retroactively applied to late rental payments from March 30, 2020 to
August 31, 2020.

 

SECTION 7:

Section 5 of Directive 008, which stays residential summary eviction actions currently
being adjudicated by a court is hereby amended to allow the court to proceed with a
summary eviction hearing under the following timeline. “Actions currently being
adjudicated by a court" is intended to include all summary evictions actions in which
the tenant has filed an answering affidavit.

The following summary eviction actions currently being adjudicated by a court may
proceed, effective July 31, 2020 at 11:59pm:

1. Summary eviction actions based on continued possession after the expiration of
the lease term, pursuant to NRS 40.250.

2. Summary eviction actions for a tenant at will, pursuant to NRS 40.251(1)(a)(3).

3. Summary eviction actions based on assignment or subletting contrary to lease;
waste; unlawful business; nuisance; and violations of controlled substance laws,
pursuant to NRS 40.2514.

4. Summary eviction actions based on tenant's failure to perform a lease condition
or covenant, pursuant to NRS 40.2516.

The following summary eviction actions currently being adjudicated by a court may
proceed, effective August 31, 2020 at 11:59pm:
1. Residential summary evictions actions based upon no cause pursuant to NRS
40.251.
2. Residential summary eviction actions based upon nonpayment of rent pursuant to
NRS 40.253.

 

Section 1 of Directive 008, which stays all lockouts, is hereby amended to authorize
landlords of commercial prernises to proceed as authorized by NRS 118C.200, effective
June 30, 2020 at 11:59pm.

 

 

Section 1 of Directive 008, which prohibits a commercial landlord from issuing a notice
to vacate, notice to pay or quit, or initiating eviction proceedings, or a commercial

 

 

9 of 52

3/6
Ca

se 20-010

SECTION

97-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 40

lender from commencing foreclosure proceedings is hereby amended as follows:

1. All summary eviction notices to pay or quit pursuant to NRS 40.2542 served prior
to March 30, 2020, in which a tenant has not filed an answering affidavit, are
deemed stale and void. All summary eviction notices to pay or quit pursuant to
NRS 40.2542 that were served from March 30, 2020 to the effective date of this
Directive in violation of Directive 008 are deemed void. To ensure reasonable
notice and an opportunity to respond, all stale and/or void notices to vacate must
be re-served in accordance with NRS 40.280.

2. Landlords of commercial premises may initiate or reinitiate summary eviction
notices to pay or quit pursuant to NRS 40.2542, effective June 30, 2020 at 11
:59pm.

3. Landlords of commercial premises may initiate unlawful detainer actions pursuant
to NRS 40.290-40.420, inclusive, effective June 30, 2020 at 11:59pm.

4. Commercial lenders may commence foreclosure proceedings effective June 30,
2020 at 11:59pm.

 

SECTION 1:

Section 3 of Directive 008, which prohibits commercial landlords or lenders from
charging any late fees or penalties for any nonpayment under the terms of a lease or
rental agreement or mortgage, is hereby terminated effective June 30, 2020 at 11:59pm
for prospective late rental payments only. This shall not be retroactively applied to late
rental payments from March 30, 2020 to June 30, 2020.

 

Section 5 of Directive 008, which stayed commercial eviction actions or commercial
foreclosure actions currently being adjudicated by a court is hereby amended to allow
the court to proceed with a summary eviction hearing, order to show cause hearing
seeking a temporary writ of restitution, or unlawful détainer trial, as applicable, under
the following timeline. “Actions currently being adjudicated by a court" is intended to
include all commercial summary evictions actions in which the tenant has filed an
answering affidavit and all commercial unlawful detainer actions brought pursuant to
NRS 40.290 to 40.420, inclusive, in which a complaint was filed prior to March 30, 2020.
1. Commercial summary eviction actions currently being adjudicated by a court
based upon nonpayment of rent pursuant to NRS 40.2542 may proceed, effective
June 30, 2020 at 11:59pm.
2. Commercial unlawful detainer actions currently being adjudicated by a court may
proceed, effective June 30, 2020 at 11:59pm.
3. Commercial foreclosure actions current being adjudicated by a court may proceed
effective June 30, 2020 at 11:59pm.

 

SECTION 12:

Section 1 of Directive 008, is hereby amended to authorize unlawful detainer actions for
other than commercial tenancies, as follows:

For all unlawful detainer actions brought pursuant to NRS 40.290 to 40.420, inclusive, in
which the complaint was not filed prior to March 30, 2020, previously served notices to
vacate or terminate lease agreements are deemed stale and void. All notices to vacate
or terminate lease agreements served between March 30, 2020 and the effective date of
this Directive in violation of Directive 008 shall be deemed void. To ensure reasonable
notice and an opportunity to respond, all stale and/or void notices must be re-served in
accordance with NRS 40.280.

The following unlawful detainer actions may be initiated or re-initiated with new service,
effective June 30, 2020 at 11:59pm:

1, Unlawful detainer actions seeking termination of a rental or lease agreement for a
manufactured home Jot in a manufactured home park based on grounds set forth
in NRS 118B.200(1)(b)-(g).

2, Unlawful detainer actions for possession pursuant to NRS 40,255(1)-(4).

The following unlawful detainer actions may be initiated or re-initiated with new service,
effective July 31, 2020 at 11:59pm:

1. Unlawful detainer actions seeking termination of a rental or lease agreement for a
manufactured home lot in a manufactured home park based on grounds set forth
in NRS 118B.200(1)(a).

2. Unlawful detainer actions seeking possession of the premises or damages
pursuant to NRS 40.250, NRS 40.251(1)(a)(3), NRS 40.2514 and NRS 40.2516.

 

 

Section 3 of Directive 008, which prohibits manufactured home park landlords from

 

 

charging any late fees or penalties for any nonpayment under the terms of a lease or

of 52

4/6
CASE AR OITA iG men OT hide ACAI PR BOR ale AAG) 4

payments only. This must not be retroactively applied to late rental payments from
March 30, 2020 to July 31, 2020.

 

Section 5 of Directive 008, which stays unlawful detainer actions for other than
commercial tenancies currently being adjudicated by a court is hereby amended to
allow the court to proceed with an order to show cause hearing seeking a temporary
writ of restitution or unlawful detainer trial, as applicable, under the following timeline.
“Actions currently being adjudicated by a court" is intended to include all unlawful
detainer actions brought pursuant to NRS 40.290 to 40.420, inclusive, in which a
complaint was filed prior to March 30, 2020.
The following unlawful detainer actions currently being adjudicated by a court may
proceed, effective June 30, 2020 at 11:59pm:

1. Unlawful detainer actions for possession pursuant to NRS 40.255(1)-(4).

2. Unlawful detainer actions seeking termination of a rental or lease agreement for a
SECTION Ta: manufactured home lot in a manufactured home park based on grounds set forth
in NRS 118B.200(1)(b)-(g).

The following unlawful detainer actions currently being adjudicated by a court may
proceed, effective July 31, 2020 at 11:59pm:

1. Unlawful detainer actions seeking termination of a rental or lease agreement for a
manufactured home lot in a manufactured home park based on grounds set forth
in NRS 118B.200(1)(a).

2. Unlawful detainer actions seeking possession of the premises or damages
pursuant to NRS 40.250, NRS 40.251(1)(a)(3), NRS 40.2514 and NRS 40.2516.

 

Section 1 of Directive 008, which prohibits lockouts, is hereby further amended to
terminate any moratorium on actions authorized by places of public accommodations
pursuant to Chapter 651 of the Nevada Revised Statutes, effective the date this
SECTION 15: Directive is signed. An owner or keeper of any hotel, inn, motel, motor court,

: boardinghouse or lodging house and their occupants are also strongly encouraged to
enter into a repayment agreement for defaults in payments related to COVID-19.
Negotiated payment amounts should be made in good faith, be reasonable under the

totality of the circumstances, and consider the occupant's ability to pay.

 

Should any section of this Directive, or Directive 008 conflict with any provision of the

SECTION 16:
=“ CARES Act, the provisions CARES Act shall prevail.

 

A violation of Directive 008 or the provisions of this Directive constitute the use of

SRCTION 17: . ee .
coercion, duress, or intimidation in a transaction pursuant to NRS 598.0923(4).

 

This Directive and Directive 008, except as modified by Sections 5-15, shall remain in
effect until August 31, 2020 at 11:59pm, at which time this Directive and all remaining

 

 

 

 

provisions of Directive 008 shail terminate.

 

Declaration of Emergency Directive 025 Hereby Orders

IN WITNESS WHEREOF, | have hereunto set my hand and
caused the Great Seal of the State of Nevada to be affixed at the
State Capitol in Carson City, this day of , in the year two

thousand .

 

Guidance for Tenants under Directive 025 — FAQs

Guidance for Landlords and Tenants — General FAQs

Guidance for Landlords under Directive 025 — FAQs

Lease Addendum and Promissory Note for Rental Arrearages Due to COVID-19
Guidance for Commercial Properties under Directive 025 — FAQs

Directive 025 Reference Chart

1 of 52

5/6
 

Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 42 of 52

 

 

 

 

 

 

 

 

 

 

  

 

 

 

Slerts

 

Amber

 

 

 

 

 

 

 
   

Select Language

  

pega
Section S08
IWCAG 2.5

Bec

      
    

 

 

 

 

        
  

State of Nevada - All Rights Reserved | Prvacy

JADA A |

The c

      

.DA Technolog

6/6
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 43 of 52

EXHIBIT “G”
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 44 of 52
 

__ ase 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 45 of 52

 

 

 

 

 

 

 

 

 

ow
THREE-DAY NOTICE TO QUIT FOLLOWING SALE
(NRS 40.255)
TO: Alfonso Nieto and all occupants _ FROM: Sanam Limited c/o Andrew Pastwick
Occupant 's Name(s) , Owner's Name
6033 Watermelon Street 1810 E. Sahara Avenue, Suite 120
Address Address =
North Las Vegas, Nevada 89081 Las Vegas, Nevada 89104 . be.
City, State, Zip Code : Crys, Mate, Zip Carie .
(702) 866-9978
telephone Number
Dale of Service: f VOUS QO | apastwick@pastwicklaw.com oo
~ QUSt 1D, ADAC _—— L-Mail Address ou

 

PLEASE TAKE NOTICE that you are unlawfully in possession of the premises referenced above. The premises you occupy
were purchased by the Owner, as evidenced by the Decd dated 5/28/20 cameo and attached to this notice, which
was recorded with the Clark County Recorder as Document No. 20200722-0001500 .on 7/22/20

You are required to vacate the premises within threc (3) judicial’ days following the Date of Service of thiy notice. Your failure

to vacate the premiscs may result in the Owner commencing eviction proceedings against you by serving you with a Summons :
and Complaint tor Unlawful Detainer. If the court determines that you are guilty of an unlawful detainer, the court may issuc :
an order for your removal oy an order providing for your nonadmittance, directing the sheriff or constable to remove you. The :
court may also award a money judgment against you.

FF THE PREMISES WERE SOLD AFTER FORECLOSURE AND YOU ARE A TENANT OR SUBTENANT
OCCUPYING. THE PREMISES, CONTACT THE OWNER IMMEDIATELY TO PROTECT YOUR RIGHTS.
Nevada law protects tenants following residential foreclosurcs and might entitle yon to remain on the premises for 60 days.
You may seek relief if the Owner unlawfully removes you from the premises, or excludes you by blocking or attempting to
block your entry upon the premises, or willlully interrupts or causes or permits the interruption of an essential service required
by the rental agreement or chapter 118A of the Nevada Revised Stamies.

INFORMATION ABOUT YOUR RIGHTS AND RESPONSIBILITIES can be obtained at the Civil Law Self-Help
Center at the Regional Justice Center in downtown Las Vegas or on its website, wwwCivill awSeliein€ enter.ory.

 

 

 

DECLARATION OF SERVICE UNDER PENALTY OF PERJURY

On (insert date of service) Aug ust | 0, a bao , T served this notice in the following manner (check yaly one):

LC] By delivering « copy to the Occupant(s) personally, in the presence of a witness (server, witness, and occupant must all sign Owner's

copy of notice);

 

baer deka certs eaten Hat Hh an ef ent epee ene ee (Sine wt

 

(Date) (Type or print name of witness) (Signature of witness)

 

fOccupant's signature}
—OR—

(-] Because the Occupant(s) was absent from Occupant's place of residence or from Occupant's usual place. of business, by
leaving a copy with (insert name) , a person of suilable age and
discretion, at cither place AND mailing” a copy to the Occupant(s) at Occupant’s place of residence or place of business:

—OR-—
‘i Because Occupant’s place of residence or business could not be ascertained, or a person of suitable age or discretion could
not be found there, by posting a copy in a conspicuous place on the property, delivering a copy to a person there residing, if
the person could be found, AND mailing’ a copy to the Occupant(s) at the place where the property is situated,

I declare under penalty of perjury under the laws of the State of Nevada that the foregoing is true and correct,

 

‘Date} : (Type ar print server's name} (Server's signature)
JP PB

 

Judicial days do vol include the date of service, weekends, or certain legal holidays,
If this manner uf service is used, Owner mus! obtain a “verlificate of mailing" issued by the United States Post Office per NRS 40.2R0(3),

{Rep 2, 1-22-2015)

2015 —Civil Law Self-Help Center, Clark County, Nevada

 
 

Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 46 of 52 -

~g . Inst #: 20200722.
Fees: $42.00 0001500
RPTT: $204.00 Ex #:
07/22/2020 11:55:56 AM

 

, Receipt #: 4143820

A.P.N.: 123-30-610-026 : Requestor:
Equity Title of Nevada

RECORDING REQUESTED BY: . .
SABLES, LLC, a Nevada limited liability company Debbie Com ay HO Pgs: 3
AND WHEN RECORDED TO: CLARK COUNTY RECORDER
SANAM LIMITED Src: ERECORD
1714 Talon Ave, #700 Ofc: ERECORD

Henderson, NV 89074

Forward Tax Statements to address:
Same as above

Escrow # A-1TG- 5998

T.S. # 19-57010
Order #: 19-286654

SPACE ABOVE LINE FOR RECORDER'S USE

TRUSTEE'S DEED UPON SALE | ve seh wee nk

Transfer Tax: § ed iO

The Grantee Herein WAS NOT the Foreclosing Boneficlary.

The Amount of the Unpaid Debt was $67,215.74

The Amount Paid by the Grantee was $40,000.00

Said Property is in the City of NORTH LAS VEGAS, County of Clark

SABLES, LLC, a Nevada limited Jiability com pany, as Trustee, (whereas so designated in the Deed of Trust
hereunder more particularly described or as duly appointed Trustee) does hereby GRANT and CONVEY to

SANAM LIMITED

(herein called Grantee) but without covenant or warranty, expressed or implied, all rights, title and interest
conveyed to and now held by it as Trustee under the Deed of Trust in and to the property situated in the county of

Clark, State of Nevada, described as follows:

Lot Twenty-Six (26) of Final Map of Tropical / Watnut - Unit 1 (a Common Interest Community) as shown
by Map thereof on file in Book 121 of Plats, Page 53, in the Office of the County Recorder, Clark County,

Nevada,

6033 WATERMELON STREET
NORTH LAS VEGAS, Nevada 89081

This conveyance is made in compliance with the terms and provisions of the Deed of Trust executed by
ALFONSO NIETO, A SINGLE MAN as Trustor, dated 6/22/2006 of the Official Records in the office of the
Recorder of Clark, Nevada under the authority and powers vested in the Trustee designated in the Deed of ‘Trust or
as the duly appointed Trustee, default having occurred under the Deed of Trust pursuant to the Notice of Breach
and Election to Sell under the Deed of Trust recorded on 6/23/2006, as Instrument No, 20060628-0004342, of

official records.

Recorded as Accommodation Only
By the requeat of Equily Tite af Nevaca

 
 

Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 47 of 52

~ +
TRUSTEE'S DEED UPON SALE et es

TS, # 19-57010
Order #: 19-286654

Trustee having complied with al} applicable statutory requirements of the State of Nevada and performed all duties
required by the Deed of Trust including sending a Notice of Breach and Election to Sell within ten days after its
recording and a Notice of Sale at Jeast twenty days prior to the Sale Date by certified return receipt mail, postage
pre-paid to each person entitled to notice in compliance with Nevada Revised Statutes 107.080,

All requirements per Nevada Statutes regarding the mailing, personal delivery and publication of copies of Notice
of Default and Election to Sell under Deed of Trust and Notice of Trustee's Sale, and the posting of copies of
Notice of Trustec's Sale have been complied with Trustee, in compliance with said Notice of Trustee's sale and in
exercise of its powers under said Deed of Trust sold said real property at public auction on 5/21/2020, Grantee,
being the highest bidder at said sale became the purchaser of said property for the amount bid, being 3 $40,000.00,
in lawful money of the United States, in pro per, receipt there of is hereby acknowledged in full/partial satisfaction
of the debt secured by said Deed of Trust,

In witness thereof, SABLES, LLC, a Nevada limited liability company, as Trustee, has this day, caused its name to
be hereunto affixed,

Date: 5/28/2020 SABLES, LLC, a Nevada limited Mability company

SPRY Noy tem Sa

 
    
 

tee Sale Officer

Julio Ceja

 

 

A notary public or other officer completing this certificate verifies only the identity of the individual who signed
the document to which this certificate is attached, and not the truthfulness, accuracy, or validity of that document,

 

 

 

State of CALIFORNIA
County of ORANGE

On §/28/2020 before me, the undersigned, Tara Buckelew Notary Public, personally appoared Julio Cefg who
proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the entity upon behalf of which the

person(s) acted, executed the instrument,

 

 

I certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing paragraph is es serteees
true and correct.

WITNESS my hand and official seal.

Signature Cr £ (Seal)

OfEased
Tara Buckelew esa

      
  
  

TARA BUCKELEW
a COMM. #2313292 2
uy Notary Publis - California 2

Orange County os

iH ro

        

 

 
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 48 of 52
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 49 of 52

EXHIBIT “H”
Case 20-01097-mkn Doc 31-1 Entered 03/03/21 16:49:26 Page 50 of 52
8/15/2020 Case 20-01097-mkn Sile®turiNdvadals Algiers ROBASsAtiniebaddyauObusihtage 51 of 52

 

 

ENTITY INFORMATION

 

 

ENTITY INFORMATION

 

Entity Name:

SANAM LIMITED
Entity Number:

E6777382020-6

Entity Type:

Domestic Limited-Liability Company (86)
Entity Status:

Active

Formation Date:

05/21/2020
NV Business ID:

NV20201787136

Termination Date:

Perpetual

Annual Report Due Date:
5/31/2021

Series LLC:

Restricted LLC:

 

 

REGISTERED AGENT INFORMATION

 

 

 

https://esos.nv.gov/EntitySearch/BusinessInformation

 

 

1/3
8/15/2020 Case 20-01097-mkn = gh@éntrbtlevadeb bese PSHA edt Bigs Pr buaGL 52 Of 52

Name of Individual or Legal Entity:

Status:

Active

CRA Agent Entity Type:

Registered Agent Type:

Represented Entity

NV Business ID:

Office or Position:

Registered Agent

Jurisdiction:

Street Address:

2218 Buccaneer Boulevard, Henderson, NV, 89074, USA

Mailing Address:

Individual with Authority to Act:

Fictitious Website or Domain Name:

 

 

 

OFFICER INFORMATION

( VIEW HISTORICAL DATA

 

Last
Title Name Address Updated Status
Manager Sanam 2340 Paseo Del Prado, Building D Suite 305, Las Vegas, 05/21/2020 Active
Management Trust NV, 89102, USA
Page 1 of 1, records 1 to 1 of 1
Filing History Name History Mergers/Conversions

 

 

 

https://esas.nv.gov/EntitySearch/BusinessInformation 2/3
